7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard DENKERT, Plaintiff-Appellant,v.Mr. WATSON;  Doctor Patterson, Defendants-Appellees.Leonard DENKERT, Plaintiff-Appellant,v.Doctor PATTERSON;  Mr. Watson, Defendants-Appellees.Leonard DENKERT, Plaintiff-Appellant,v.Dr. ARROYO, Defendant-Appellee.
Nos. 93-6597, 93-6598, 93-6697.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 17, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-1469, CA-93-1388, CA-93-1666-L)
Leonard Denkert, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Leonard Denkert appeals from the district court's orders dismissing his three 42 U.S.C. § 1983 complaints, which alleged that he was improperly denied access to the institution canteen (No. 93-6697), he was not permitted to store food in his locker (No. 93-6597), and he was served bag meals (No. 93-6598).  We have consolidated these cases on appeal.  Our review of the records and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Denkert v. Watson, No. CA-93-1469 (D. Md. May 27, 1993);  Denkert v. Patterson, No. CA93-1388 (D. Md. May 27, 1993); Denkert v. Arroyo, No. CA-931666-L (D. Md. June 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED